Norton, J.
This cause is here upon defendant’s appeal, and as the transcript and record before us neither contains a statement of the cause of action nor the petition on which the plaintiff relies to sustain the judgment, on the authority of the cases of Barnett v. Atlantic & Pacific R. R. Co., 68 Mo. 64, and Canel Kennedy v. St. Louis & Iron Mountain R. R. Co.,* (decided at last term,) the judgment will be reversed and cause remanded,
in which all concur.

 Not furnished the reporter for publication.